Citation Nr: 1716125	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  13-21 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for numbness and boils of the bilateral lower extremities, claimed as Methicillin-resistant Staphylococcus aureus (MRSA) of the bilateral legs and feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1948 to October 1949 and from June 1950 to March 1953.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Unfortunately, the Veteran died during the pendency of this appeal, and the appeal will be dismissed.


FINDING OF FACT

The Veteran died in February 2017 during the pendency of this appeal.


CONCLUSION OF LAW

Because of the Veteran's death, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016); but see 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. §§ 3.1010, 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

According to data from the Social Security Administration, the Veteran died in February 2017, during the pendency of this appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal therefore has become moot by virtue of the Veteran's death and accordingly must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302 .

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing this claim to completion.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. §§ 3.1010, 20.1302 (2016).

A request for substitution must be filed with the agency of original jurisdiction (AOJ) not later than one year after the date of the appellant's death.  38 C.F.R. §§ 3.1010(b), 20.1302(a).  If the AOJ grants the request to substitute, the case will assume its original place on the Board's docket.  38 C.F.R. §§ 20.1302(a), 20.900(a)(2) (2016).


ORDER

The appeal is dismissed.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


